Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 1 of 28 Page ID #:3454




     1 GLANCY PRONGAY & MURRAY LLP
       LIONEL Z. GLANCY (#134180)
     2
       PETER A. BINKOW (#173848)
     3 ROBERT V. PRONGAY (#270796)
       JASON L. KRAJCER (#234235)
     4
       LEANNE H. SOLISH (#280297)
     5 1925 Century Park East, Suite 2100
       Los Angeles, CA 90067
     6
       Telephone: (310) 201-9150
     7 Facsimile: (310) 201-9160
       Email: lglancy@glancylaw.com
     8
     9 Lead Counsel for Lead Plaintiff
    10 and the Settlement Class
    11                     UNITED STATES DISTRICT COURT
    12                    CENTRAL DISTRICT OF CALIFORNIA

    13
    14 TREVOR MILD, Individually               Case No.: 2:18-cv-04231-RGK-JEM
       and on Behalf of All Others Similarly
    15 Situated,                               CLASS ACTION
    16
                            Plaintiff, LEAD PLAINTIFF’S MEMORANDUM
    17                                 OF POINTS AND AUTHORITIES IN
    18               v.                SUPPORT OF MOTION FOR FINAL
                                       APPROVAL OF CLASS ACTION
    19   PPG INDUSTRIES, INC., MICHAEL SETTLEMENT AND PLAN OF
    20   H. MCGARRY, VINCENT J.        ALLOCATION
         MORALES, and MARK C. KELLY,
    21                                 Hearing Date: October 21, 2019
    22   Defendants.                   Time:         9:00 a.m.
                                       Location:     850
    23                                 Judge:        Hon. R. Gary Klausner
    24
    25
    26
    27
    28

         MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL   Case No. 2:18-CV-04231-RGK-JEM
         OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 2 of 28 Page ID #:3455




     1                                         TABLE OF CONTENTS
     2
     3 I.     PRELIMINARY STATEMENT ..................................................................... 1
     4 II.    HISTORY OF THE LITIGATION ................................................................. 3
     5
       III.   STANDARDS GOVERNING APPROVAL OF CLASS ACTION
     6        SETTLEMENTS ............................................................................................. 3
     7 IV.    THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE ......... 5
     8
              A.       Lead Plaintiff and Lead Counsel Have Adequately Represented
     9                 the Settlement Class .............................................................................. 5
    10        B.       The Settlement Was Reached After Substantial Litigation and
    11                 Arm’s Length Negotiations Between Experienced Counsel
                       Conducted Under the Auspices of a Well-Respected Mediator ........... 6
    12
              C.       The Settlement Relief Provided to the Settlement Class is
    13                 Adequate in Light of the Costs and Risks of Further Litigation
    14                 and Other Relevant Factors ................................................................... 8

    15                 1.       The Strength of Lead Plaintiff’s Case and the Significant
                                Risks of Continued Litigation..................................................... 8
    16
                       2.       The Risks of Maintaining Class Action Status Throughout
    17                          Trial ........................................................................................... 13
    18
                       3.       The Amount Obtained in the Settlement Supports
    19                          Approval ................................................................................... 13
    20                 4.       The Complexity, Expense, and Likely Duration of
    21                          Litigation ................................................................................... 15

    22                 5.       Other Factors Established by Rule 23(e)(2)(C) Support
                                Final Approval .......................................................................... 15
    23
              D.       The Settlement Treats Class Members Equitably Relative to
    24                 Each Other ........................................................................................... 17
    25
              E.       The Positive Reaction of the Settlement Class Supports
    26                 Settlement Approval ........................................................................... 17
    27 V.     THE PLAN OF ALLOCATION IS FAIR, REASONABLE, AND
    28        ADEQUATE ................................................................................................. 19

         MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL                                 Case No. 2:18-CV-04231-RGK-JEM
         OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  i
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 3 of 28 Page ID #:3456




     1 VI.       THE SETTLEMENT CLASS SHOULD BE FINALLY CERTIFIED ........ 20
     2 VII. NOTICE TO THE SETTLEMENT CLASS SATISFIED THE
     3      REQUIREMENTS OF RULE 23 AND DUE PROCESS ............................ 20

     4 VIII. CONCLUSION ............................................................................................. 20
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL                           Case No. 2:18-CV-04231-RGK-JEM
         OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  ii
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 4 of 28 Page ID #:3457




     1                                          TABLE OF AUTHORITIES
     2
          CASES
     3
          Aarons v. BMW of N. Am., LLC,
     4
            2014 WL 4090564 (C.D. Cal. Apr. 29, 2014) ....................................................... 15
     5
          Atlas v. Accredited Home Lenders Holding Co.,
     6
            2009 WL 3698393 (S.D. Cal. Nov. 4, 2009) ........................................................... 7
     7
          Basic Inc. v. Levinson,
     8
            485 U.S. 224 (1988)................................................................................................. 9
     9
    10 Comcast Corp. v. Behrend,
          569 U.S. 27 (2013)................................................................................................... 9
    11
    12 Hanlon v. Chrysler Corp.,
          150 F.3d 1011 (9th Cir. 1998) ........................................................................ passim
    13
    14 Hayes v. MagnaChip Semiconductor Corp.,
          2016 WL 6902856 (N.D. Cal. Nov. 21, 2016) ...................................................... 10
    15
    16 Hefler v. Wells Fargo & Co.,
          2018 WL 6619983 (N.D. Cal. 2018) ....................................................................... 4
    17
    18 In re Am. Bank Note Holographics, Inc.,
          127 F. Supp. 2d 418 (S.D.N.Y. 2001) ....................................................... 10, 11, 12
    19
    20 In re Amgen Inc. Sec. Litig.,
          2016 WL 10571773 (C.D. Cal. Oct. 25, 2016) ................................................. 7, 12
    21
    22 In re Bluetooth Headset Prods. Liab. Litig.,
          654 F.3d 935 (9th Cir. 2011) ............................................................................... 6, 8
    23
    24 In re Carrier IQ, Inc., Consumer Privacy Litig.,
          2016 WL 4474366 (N.D. Cal. Aug. 25, 2016) ...................................................... 17
    25
    26 In re Heritage Bond Litig.,
          2005 WL 1594403 (C.D. Cal. June 10, 2005) ................................................... 7, 15
    27
    28
          MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL                                Case No. 2:18-CV-04231-RGK-JEM
          OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  iii
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 5 of 28 Page ID #:3458




     1 In re LJ Int’l Inc. Sec. Litig.,
          2009 WL 10669955 (C.D. Cal. Oct. 19, 2009) ..................................................... 14
     2
     3 In re Mego Fin. Corp. Sec. Litig.,
          213 F.3d 454 (9th Cir. 2000) ........................................................................... 13, 14
     4
     5 In re Omnivision Tech., Inc.,
          559 F. Supp. 2d 1036 (N.D. Cal. 2008) ..................................................... 13, 18, 19
     6
     7 In re Polaroid ERISA Litig.,
          240 F.R.D. 65 (S.D.N.Y. 2006) ............................................................................... 5
     8
     9 In re Portal Software, Inc. Sec. Litig.,
    10    2007 WL 4171201 (N.D. Cal. Nov. 26, 2007) ........................................................ 8

    11 Knapp v. Art.com, Inc.,
    12   283 F. Supp. 3d 823 (N.D. Cal. 2017) ..................................................................... 9

    13 New York State Teachers’ Ret. Sys. v. Gen. Motors Co.,
    14   315 F.R.D. 233- (E.D. Mich. 2016) ....................................................................... 16

    15 Nobles v. MBNA Corp.,
    16   2009 WL 1854965 (N.D. Cal. June 29, 2009)....................................................... 15

    17 Officers for Justice v. Civil Serv. Comm’n,
    18   688 F.2d 615 (9th Cir. 1982) ................................................................................. 14

    19 Ohio Public Emps. Ret. Sys. v. Federal Home Loan Mortg. Corp.,
    20   2018 WL 3861840 (N.D. Ohio, 2018)............................................................... 9, 10

    21 Robbins v. Koger Props., Inc.,
    22   116 F.3d 1441 (11th Cir. 1997) ............................................................................. 12

    23 Rodriguez v. W. Publ’g Corp.,
    24   563 F.3d 948 (9th Cir. 2009) ................................................................................... 6

    25 STATUTES
    26
       15 U.S.C. § 78u-4(a)(7) ............................................................................................. 20
    27
    28
          MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL                              Case No. 2:18-CV-04231-RGK-JEM
          OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  iv
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 6 of 28 Page ID #:3459




     1 RULES
     2
         Fed. R. Civ. P. 23 ................................................................................................ passim
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL                                 Case No. 2:18-CV-04231-RGK-JEM
         OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  v
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 7 of 28 Page ID #:3460




     1 I.      PRELIMINARY STATEMENT1
     2         After substantial motion practice, discovery, and litigation, Lead Plaintiff,
     3 through his counsel, has obtained a $25,000,000 all cash, non-reversionary
     4 settlement for the benefit of the Settlement Class. As described below and in the
     5 Glancy Declaration, the Settlement is an excellent result for the Settlement Class,
     6 providing a significant and certain recovery in a case that presented numerous
     7 hurdles and risks. In fact, the Settlement represents between 5.8% and 147% of the
     8 Settlement Class’s maximum recoverable class-wide aggregate damages, which is
     9 an extremely favorable result when compared to the median recovery in securities
    10 class action settlements with similar aggregate damages. Moreover, the Settlement
    11 was reached only after extensive, arm’s-length negotiations conducted by
    12 experienced counsel with the assistance of former District Court Judge Layn R.
    13 Phillips (“Judge Phillips”), and it is the result of a mediator’s recommendation that
    14 followed an all-day mediation session and follow-up negotiations. The Settlement
    15 is, therefore, both substantively and procedurally fair.
    16         Lead Plaintiff’s and Lead Counsel’s substantial efforts and well-developed
    17 understanding of the strengths and weaknesses of the Action also support final
    18 approval. Lead Plaintiff’s efforts, which are detailed in the Glancy Declaration,
    19 included, among other things: (i) a comprehensive factual investigation aided by
    20 experienced accounting, loss causation and damages experts; (ii) rigorous analysis
    21 of PPG’s public filings and Defendants’ public statements; (iii) review of news
    22 articles and analyst reports about the Company; (iv) interviews of numerous former
    23 PPG employees in connection with the drafting of the 95-page Amended Complaint;
    24
         1
    25   Unless otherwise noted, capitalized terms have the meanings set forth in the
       Stipulation and Agreement of Settlement dated June 1, 2019 (D.E. 119-1) (the
    26 “Stipulation”) or in the concurrently filed Declaration of Lionel Z. Glancy (“Glancy
    27 Decl.” or “Glancy Declaration”). Citations to “¶__” or “Ex. __” in this
       memorandum refer to paragraphs in, or exhibits to, the Glancy Declaration. Unless
    28 otherwise indicated, all emphasis is added and quotations and citations are omitted.
         MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL       Case No. 2:18-CV-04231-RGK-JEM
         OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  1
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 8 of 28 Page ID #:3461




     1 (v) successfully opposing PPG Defendants’ and Defendant Kelly’s motions to
     2 dismiss, including researching and drafting two opposition briefs; (vi) further
     3 consultations with experts on accounting, loss causation and damages related issues;
     4 (vii) review and analysis of over 2.2 million pages of documents produced by
     5 Defendants; (viii) review, compilation, and production of 14,000 pages of discovery
     6 to the Defendants; (ix) preparing for and defending Lead Plaintiff’s full-day
     7 deposition; (x) fully briefing class certification, including the submission of an
     8 expert and rebuttal expert report on market efficiency; (xi) preparing for and
     9 defending Lead Plaintiff’s market efficiency expert’s deposition and deposing the
    10 Defendants’ expert on market efficiency; and (xii) preparation of a detailed
    11 mediation statement, along with exhibits. ¶¶ 6(a)-(i). In view of the foregoing,
    12 Lead Plaintiff and his counsel had a comprehensive understanding of the strengths
    13 and weaknesses of the case and had sufficient information to make an informed
    14 decision regarding the fairness of the Settlement before entering into it and
    15 presenting it to the Court.
    16        Lead Plaintiff and Lead Counsel believe that the Settlement is in the best
    17 interests of the Settlement Class. Their belief is supported by, among other things,
    18 the certainty of an $25 million recovery today versus the significant risk of a smaller
    19 or even no recovery following years of additional litigation; an analysis of the facts
    20 adduced to date; past experience in litigating complex securities class actions; the
    21 serious disputes between the Parties concerning the merits and damages; and the
    22 favorable reaction of the Settlement Class. ¶¶ 7, 48-63, 70-88, 98, 107, 119. Lead
    23 Plaintiff, therefore, respectfully submits that the Settlement is fair, reasonable and
    24 adequate.
    25        While the deadline to file an objection has not yet passed, the reaction of the
    26 Settlement Class also supports final approval. More than 270,000 copies of the
    27 Notice Packet have been sent to potential Settlement Class Members and, as of
    28 September 11, 2019, only 11 requests for exclusion and no objections have been
         MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
         OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  2
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 9 of 28 Page ID #:3462




     1 received. ¶ 98 & Ex. 3 (“Ewashko Decl.”) ¶12, 17.
     2        Lead Plaintiff also moves for approval of the proposed Plan of Allocation of
     3 the Net Settlement Fund. The Plan of Allocation was developed in conjunction with
     4 Lead Plaintiff’s damages expert and is designed to fairly and equitably distribute the
     5 proceeds of the Settlement to Settlement Class Members. ¶¶ 99-107. Lead Plaintiff
     6 respectfully submits that it too should be approved.
     7        For these reasons, and those set forth below and in the Glancy Declaration,
     8 Lead Plaintiff respectfully requests that the Court grant final approval of the
     9 Settlement and Plan of Allocation and grant final certification of the Settlement
    10 Class for settlement purposes.
    11 II.    HISTORY OF THE LITIGATION
    12        The Glancy Declaration is an integral part of this submission and, for the sake
    13 of brevity in this memorandum, the Court is respectfully referred to it for a more
    14 fulsome description of, inter alia, the factual history of the Action and nature of the
    15 claims asserted (¶¶ 11-17, 21-24); the work done by Lead Plaintiff and Lead
    16 Counsel to prosecute the Action (¶¶ 18-57); the negotiations leading to the
    17 Settlement (¶¶ 58-67); the risks and uncertainties of continued litigation (¶¶ 70-91);
    18 and the terms of the Plan of Allocation (¶¶ 99-107).
    19 III.   STANDARDS GOVERNING APPROVAL OF CLASS ACTION
              SETTLEMENTS
    20
    21        Federal Rule of Civil Procedure 23(e) requires judicial approval for any
    22 compromise or settlement of class action claims and states that a class action
    23 settlement should be approved if the court finds it “fair, reasonable, and adequate.”
    24 Fed. R. Civ. P. 23(e)(2). As recently amended, Rule 23(e)(2) sets forth four specific
    25 factors to consider when determining whether a proposed settlement is fair,
    26 reasonable, and adequate:
    27       (A) the class representatives and class counsel have adequately
                    represented the class;
    28
         MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
         OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                                  3
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 10 of 28 Page ID
                                 #:3463



  1         (B)    the proposal was negotiated at arm’s length;
  2         (C)    the relief provided for the class is adequate, taking into account:
                   (i)    the costs, risks, and delay of trial and appeal;
  3
                   (ii) the effectiveness of any proposed method of distributing relief
  4                       to the class, including the method of processing class-member
  5                       claims;
                   (iii) the terms of any proposed award of attorneys’ fees, including
  6                       timing of payment; and
  7                (iv) any agreement required to be identified under Rule 23(e)(3);
                          and
  8
            (D)    the proposal treats class members equitable relative to each other.
  9
      Fed. R. Civ. P. 23(e)(2).
 10
            These factors do not “displace” any previously adopted factors, but “focus the
 11
      court and the lawyers on the core concerns of procedure and substance that should
 12
      guide the decision whether to approve the proposal.” FED. R. CIV. P. 23(e) advisory
 13
      committee’s notes to 2018 amendment, 324 F.R.D. 904, 918. “Accordingly, the
 14
      Court [should] appl[y] the framework set forth in Rule 23, while continuing to draw
 15
      guidance from the Ninth Circuit’s factors and relevant precedent.” Hefler v. Wells
 16
      Fargo & Co., 2018 WL 6619983, at *4 (N.D. Cal. 2018).
 17
            To evaluate the substantive fairness of the settlement, courts in the Ninth
 18
      Circuit have considered the “Hanlon factors:”
 19
            (1) the strength of plaintiff’s case; (2) the risk, expense, complexity,
 20         and likely duration of further litigation; (3) the risk of maintaining class
 21         action status throughout the trial; (4) the amount offered in settlement;
            (5) the extent of discovery completed, and the stage of the proceedings;
 22         (6) the experience and views of counsel; (7) the presence of a
 23         governmental participant; and (8) the reaction of the class members to
            the proposed settlement.
 24
      Hanlon v. Chrysler Corp., 150 F.3d 1011 at 1026 (9th Cir. 1998). As explained
 25
      below and in the Glancy Declaration, application of each of the four factors
 26
      specified in Rule 23(e)(2), and the relevant, non-duplicative Hanlon factors,
 27
      demonstrates that the Settlement warrants Court approval.
 28
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL          Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                               4
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 11 of 28 Page ID
                                 #:3464



  1 IV.    THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE
  2         A.    Lead Plaintiff and Lead Counsel Have Adequately Represented
                  the Settlement Class
  3
  4        The Court should consider whether the “class representative[] and class
  5 counsel have adequately represented the class” when determining whether to
  6 approve a class action settlement. Fed. R. Civ. P. 23(e)(2)(A). “Resolution of two
  7 questions determines legal adequacy: (1) do the named plaintiffs and their counsel
  8 have any conflicts of interest with other class members and (2) will the named
  9 plaintiffs and their counsel prosecute the action vigorously on behalf of the class?”
 10 Hanlon, 150 F.3d at 1020.
 11        Here, Lead Plaintiff and Lead Counsel have adequately represented the
 12 Settlement Class both during the litigation of this Action and its settlement. Lead
 13 Plaintiff’s claims are typical of and coextensive with the claims of the Settlement
 14 Class, and he has no antagonistic interests; rather, Lead Plaintiff’s interest in
 15 obtaining the largest possible recovery in this Action is aligned with the other
 16 Settlement Class Members. See In re Polaroid ERISA Litig., 240 F.R.D. 65, 77
 17 (S.D.N.Y. 2006) (“Where plaintiffs and class members share the common goal of
 18 maximizing recovery, there is no conflict of interest between the class
 19 representatives and other class members”). Additionally, Lead Plaintiff was
 20 involved in the litigation and worked with Lead Counsel throughout the pendency of
 21 this Action to achieve the best possible result for himself and the Settlement Class.
 22 Ex. 1 ¶¶5-7 (“Cammarata Decl.”)
 23       Lead Plaintiff also retained counsel who are highly experienced in securities
 24 litigation, and who have a long and successful track record of representing investors
 25 in such cases. Lead Counsel, Glancy Prongay & Murray LLP (“GPM”), has
 26 successfully prosecuted securities class actions and complex litigation in federal and
 27 state courts throughout the country. See Ex. 5 (GPM firm resume). Moreover, in
 28 this case, Lead Counsel vigorously prosecuted the Settlement Class’s claims
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL       Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                               5
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 12 of 28 Page ID
                                 #:3465



  1 throughout the litigation by, among other things, conducting an extensive
  2 investigation of the claims through a detailed review of all publicly available
  3 documents, drafting a detailed 95-page Amended Complaint, successfully contesting
  4 Defendants’ motions to dismiss, engaging in fact and class certification-related
  5 expert discovery, and fully briefing class certification. ¶¶ 6(a)-(i), 18-57.
  6            Accordingly, as the Court previously found in conditionally certifying the
  7 Settlement Class and appointing Lead Plaintiff as Class Representative and Lead
  8 Counsel as Class Counsel, both Lead Plaintiff and Lead Counsel have adequately
  9 represented the Settlement Class. Preliminary Approval Order, D.E. 121 at 4. This
 10 factor supports final approval of the Settlement.
 11             B.     The Settlement Was Reached After Substantial Litigation and
                       Arm’s Length Negotiations Between Experienced Counsel
 12
                       Conducted Under the Auspices of a Well-Respected Mediator
 13
               The Court must also consider whether the settlement was “negotiated at arm’s
 14
      length” in weighing approval of a class-action settlement.             Fed. R. Civ. P.
 15
      23(e)(2)(B). Circumstances related to this “procedural” fairness determination of a
 16
      settlement traditionally include (i) understanding of the strength [and weakness] of
 17
      the plaintiff’s case2 based on factors like “the extent of discovery completed and the
 18
      stage of the proceedings;”3 (ii) the “experience and views of counsel;”4 and (iii) the
 19
      absence of any indicia of collusion.5 Each of these factors supports approval of the
 20
      Settlement.
 21
               Courts in the Ninth Circuit “put a good deal of stock in the product of an
 22
      arms-length, non-collusive, negotiated resolution” in approving a class action
 23
      settlement. Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009).
 24
 25   2
          Hanlon, 150 F.3d at 1026 (first factor).
 26   3
          See id. (fifth factor).
 27   4
          See id. (sixth factor).
 28   5
          In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011).
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL           Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                               6
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 13 of 28 Page ID
                                 #:3466



  1 Courts also recognize that the assistance of an experienced mediator in the
  2 settlement process confirms that the settlement is non-collusive. In re Amgen Inc.
  3 Sec. Litig., 2016 WL 10571773, at *7 (C.D. Cal. Oct. 25, 2016).
  4         Here, the Settlement merits a presumption of fairness because it is the product
  5 of extensive arm’s length negotiations facilitated by a well-respected mediator,
  6 Judge Phillips, who has significant experience mediating securities class actions and
  7 other complex litigation. See id. at *3; see also ¶¶ 62-65; Atlas v. Accredited Home
  8 Lenders Holding Co., 2009 WL 3698393, at *3 (S.D. Cal. Nov. 4, 2009) (approving
  9 settlement and describing the settlement negotiations as fair because “they were
 10 closely supervised by the Honorable Layn Phillips (Ret.) and conducted at arm’s
 11 length by experienced and competent counsel.”).6
 12         Moreover, the Parties and their counsel were knowledgeable about the
 13 strengths and weaknesses of this case before reaching an agreement to settle.
 14 Among other things, Lead Counsel conducted a detailed, substantive investigation
 15 into the allegations of the case, performed extensive legal research in briefing
 16 Defendants’ motions to dismiss and Lead Plaintiff’s motion for class certification,7
 17 consulted with accounting, loss causation and damages experts, and reviewed and
 18 analyzed the over 2.2 million pages of documents Defendants produced in
 19 discovery.     ¶¶ 6(a)-(i), 18-57.     Under these circumstances, Lead Counsel’s
 20 conclusion that the Settlement is fair and reasonable and in the best interests of the
 21 Settlement Class supports its approval.       In re Heritage Bond Litig., 2005 WL
 22 1594403, at *9 (C.D. Cal. June 10, 2005) (“The recommendation of experienced
 23 counsel carries significant weight in the court’s determination of the reasonableness
 24 of the settlement.”).
 25
      6
 26     Judge Phillips not only mediated the Settlement, he also supports it. Ex. 2 ¶¶18-19
      (“Phillips Decl.”).
 27
      7
      The briefing also included Lead Counsel’s submission of an expert report and a
 28 rebuttal report on market efficiency by Dr. David Tabak. ¶¶ 53-55.
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                               7
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 14 of 28 Page ID
                                 #:3467



  1         Furthermore, the Lead Plaintiff also supports the Settlement. See Cammarata
  2 Decl. ¶¶ 6-7; see also In re Portal Software, Inc. Sec. Litig., 2007 WL 4171201, at
  3 *5 (N.D. Cal. Nov. 26, 2007) (noting Congress intent to foster involvement of Lead
  4 Plaintiff when passing PSLRA and stating that “the role taken by the lead plaintiff in
  5 the settlement process supports settlement because lead plaintiff was intimately
  6 involved in the settlement negotiations”).
  7         Finally, the Settlement has none of the indicia of collusion identified by the
  8 Ninth Circuit. See Bluetooth Headset, 654 F.3d at 947 (“subtle signs” of collusion
  9 include a “disproportionate distribution of the settlement” between the class and
 10 class counsel, “a ‘clear sailing’ arrangement providing for the payment of attorneys’
 11 fees separate and apart from class funds,” or an agreement for “fees not awarded to
 12 revert to defendants rather than be added to the class fund”).
 13          C.     The Settlement Relief Provided to the Settlement Class is
                    Adequate in Light of the Costs and Risks of Further Litigation
 14
                    and Other Relevant Factors
 15
            Under Rule 23(e)(2)(C), the Court must also consider whether “the relief
 16
      provided for the class is adequate, taking into account … the costs, risks, and delay
 17
      of trial and appeal” along with other relevant factors. Fed. R. Civ. P. 23(e)(2)(C).
 18
      This factor essentially incorporates four of the traditional Hanlon factors: (1) the
 19
      strength of Lead Plaintiff’s case; (2) the risk, expense, complexity, and likely
 20
      duration of further litigation; (3) the risk of maintaining class-action status
 21
      throughout the trial; and (4) the amount offered in the settlement. See Hanlon, 150
 22
      F.3d at 1026. As demonstrated below, each of these factors supports approval of the
 23
      Settlement.
 24
                    1.   The Strength of Lead Plaintiff’s Case and the Significant
 25                      Risks of Continued Litigation
 26
            In assessing whether the proposed Settlement is fair, reasonable, and
 27
      adequate, the Court “must balance against the continuing risk of litigation, including
 28
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                               8
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 15 of 28 Page ID
                                 #:3468



  1 the strengths and weaknesses of plaintiff’s case, against the benefits afforded to
  2 class members, including the immediacy and certainty of a recovery.” Knapp v.
  3 Art.com, Inc., 283 F. Supp. 3d 823, 831 (N.D. Cal. 2017).
  4         Lead Plaintiff and Lead Counsel believe the asserted claims have
  5 considerable merit, but also recognize that the risks of continued litigation were
  6 substantial.    With class certification fully briefed and pending at the time of
  7 settlement, overcoming this hurdle was the most immediate and critical next step for
  8 Lead Plaintiff. While Lead Counsel was confident that all of the elements required
  9 under Rule 23 had been met and that the class would be certified, Defendants had
 10 significant arguments to the contrary. ¶ 70. Furthermore, Defendants’ motion(s) for
 11 summary judgment was anticipated.           Lead Plaintiff and Lead Counsel were
 12 cognizant that an adverse decision on either motion would have presented a
 13 significant hurdle to recovering damages on behalf of the Settlement Class, and may
 14 well have resulted in a much smaller recovery or no recovery at all.
 15         In their opposition to Lead Plaintiff’s motion for class certification,
 16 Defendants made a number of adequacy and typicality arguments, and further
 17 asserted that the proposed class failed to satisfy the predominance requirement of
 18 Rule 23(b)(3) for two reasons. ¶¶ 70, 85-86. First, Defendants argued that Lead
 19 Plaintiff and the proposed class could not invoke the fraud-on-the market theory of
 20 reliance under Basic Inc. v. Levinson, 485 U.S. 224 (1988) because Lead Plaintiff
 21 did not adequately establish that the market for PPG’s stock is efficient, i.e., that the
 22 stock price rapidly reflects all publicly available information.        ¶ 86.     Second,
 23 Defendants argued that Lead Plaintiff had not demonstrated that damages can be
 24 calculated using a common method as purportedly required by Comcast Corp. v.
 25 Behrend, 569 U.S. 27, 34 (2013). Id. While Lead Plaintiff strongly believed that
 26 these arguments were incorrect, there was no guarantee that the Court would have
 27 agreed. ¶ 85; see Ohio Public Emps. Ret. Sys. v. Federal Home Loan Mortg. Corp.,
 28 2018 WL 3861840, at *20 (N.D. Ohio, 2018) (denying renewed motion for class
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL         Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                               9
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 16 of 28 Page ID
                                 #:3469



  1 certification based on failure to demonstrate market efficiency and failure to set
  2 forth a class-wide damages methodology).
  3        Likewise, in order to defeat a summary judgment motion and to prevail at
  4 trial, Lead Plaintiff and Lead Counsel would have to prove that Defendants’
  5 statements and omissions were false and misleading, that Defendants knew or were
  6 reckless in not knowing that their statements and omissions were false and
  7 misleading at the time made, and that those statements and omissions were corrected
  8 and caused recoverable damages for the Settlement Class. ¶ 70. Lead Plaintiff
  9 anticipated that Defendants would present strong arguments challenging Lead
 10 Plaintiff’s pleading and proof on all of those elements in their expected motion for
 11 summary judgment and/or at trial. Id.
 12        Materiality: Defendants forcefully argued in their motion to dismiss, and
 13 would undoubtedly argue in a motion for summary judgment and/or at trial, that the
 14 alleged misstatements were not material. ¶ 72. Although Lead Plaintiff believes
 15 there is evidence to support a finding that meeting consensus estimates for adjusted
 16 EPS was important to the Individual Defendants, which could support a finding of
 17 materiality, Defendants have argued, and would likely continue to argue, that the
 18 alleged accounting adjustments were minor and had the effect of both increasing
 19 and decreasing PPG’s income over certain periods during the Settlement Class
 20 Period. Id. Defendants further argued that the restatement of PPG’s financial
 21 statements had a trivial impact on adjusted EPS (ranging from a few pennies to no
 22 change at all in two quarters), and that in the context of a $14 billion company, these
 23 adjustments would not be material to any reasonable investor. Id.
 24        Scienter: Defendants would have almost certainly moved for summary
 25 judgment on the element of scienter. Proving scienter in a securities case is often
 26 the most difficult element of proof and one which is rarely supported by direct
 27 evidence or an admission. See, e.g., Hayes v. MagnaChip Semiconductor Corp.,
 28 2016 WL 6902856, at *5 (N.D. Cal. Nov. 21, 2016); In re Am. Bank Note
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              10
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 17 of 28 Page ID
                                 #:3470



  1 Holographics, Inc., 127 F. Supp. 2d 418, 426 (S.D.N.Y. 2001). Here, while Lead
  2 Plaintiff believes that the evidence would have established Defendants’ scienter,
  3 Defendant Kelly strongly objected to certain disclosures made by PPG and further
  4 argued that these disclosures did not imply purposeful misconduct.                ¶ 74.
  5 Defendants also would have claimed that Defendant Kelly had no motive to commit
  6 fraud, as evidenced by his lack of insider stock sales during the Settlement Class
  7 Period and the lack of impact the alleged earnings smoothing scheme would have
  8 had on Defendant Kelly’s incentive compensation. Id. PPG also would have likely
  9 continued to claim that even if Lead Plaintiff could establish scienter on behalf of
 10 Defendant Kelly, his scienter could not be imputed to the Company, because it too
 11 was a victim of the alleged earnings smoothing scheme. ¶ 75.
 12        Loss Causation and Damages: Lead Plaintiff also faced substantial
 13 challenges in proving that the revelation of the truth about Defendants’ alleged false
 14 and misleading statements and omissions caused declines in the price of PPG’s
 15 common stock, and in establishing class-wide damages. ¶ 76. Even if Defendants
 16 were unsuccessful in opposing class certification, Defendants would have most
 17 certainly continued to assert similar arguments to their Comcast challenge in
 18 challenging loss causation and damages at summary judgment and at trial. ¶ 78.
 19 For example, Defendants and their expert argued that the announcement on April
 20 19, 2018 was part of a detailed Company announcement that included PPG’s
 21 quarterly financial results for Q1 2018, and other disappointing news, and thus any
 22 stock price decline flowing therefrom would need to be disaggregated from the other
 23 confounding news. Id. Defendants’ expert on market efficiency also argued that the
 24 entire price decline on May 11, 2018 (following the May 10, 2018 after-hours,
 25 corrective disclosure) could not constitute a proper measure of inflation if PPG
 26 traded in an efficient market. ¶ 79. And, Defendants and their expert argued that
 27 neither the April 19, 2018 announcement nor the May 10, 2018 announcement
 28 disclosed the exact amount of the restatement, which meant that the stock price
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL       Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              11
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 18 of 28 Page ID
                                 #:3471



  1 declines on those days did not present an accurate measure of the alleged inflation in
  2 the stock price prior to those declines. ¶ 80. If any of these foregoing arguments
  3 was accepted by the Court or a jury, then the Settlement Class’s class-wide damages
  4 would have been greatly reduced. ¶ 81.
  5         Additionally, Lead Plaintiff would have to proffer expert testimony to prove:
  6 (i) what the “true value” of PPG’s common stock would have been had there been
  7 no alleged material misstatements or omissions; (ii) the amount by which PPG
  8 shares were allegedly inflated by the alleged material misstatement and omissions;
  9 and (iii) the amount of alleged artificial inflation removed by the disclosures on
 10 April 19, 2018 and May 10, 2018. ¶ 82. Defendants almost certainly would have
 11 presented their own damages expert(s) to present conflicting conclusions and
 12 theories as to the reasons for PPG’s share price declines on the alleged disclosure
 13 dates, requiring a jury to decide the “battle of the experts.” Id. Courts have
 14 recognized that such a “battle of experts” is a significant litigation risk, and weights
 15 in favor of approving a settlement. Amgen, 2016 WL 10571773, at *3.
 16         Finally, even if the Court certified the class as proposed by Lead Plaintiff and
 17 he prevailed on liability and the Settlement Class was awarded damages, Defendants
 18 likely would appeal the verdict and award. The appeals process would have likely
 19 spanned several years including an appeal to the Ninth Circuit, and, potentially, an
 20 en banc review from the Ninth Circuit or a writ of certiorari from the Supreme
 21 Court, or both. During this time on potential appeals, the Settlement Class would
 22 receive no distribution of any damage award. ¶ 87. In addition, an appeal of any
 23 judgment would carry the risk of reversal, in which case the Settlement Class would
 24 receive no recovery even after having prevailed on their remaining claim at trial. Id.
 25 See Robbins v. Koger Props., Inc., 116 F.3d 1441 (11th Cir. 1997) (jury verdict of
 26 $81 million for plaintiffs against an accounting firm reversed on appeal on loss
 27 causation grounds and judgment entered for defendant).
 28
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              12
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 19 of 28 Page ID
                                 #:3472



  1               2.     The Risks of Maintaining Class Action Status Throughout
                         Trial
  2
  3         At the time the Settlement was reached, Lead Plaintiff’s motion for class
  4 certification was fully briefed, but not yet decided. Although Lead Plaintiff believes
  5 his motion was meritorious, the Court may not have agreed.
  6         Defendants raised a number of adequacy and typicality attacks, as well as
  7 arguments related to the predominance requirement of Rule 23(b)(3). If the Court
  8 had accepted either of these predominance arguments—i.e., that Lead Plaintiff and
  9 the proposed class could not invoke the fraud-on-the market theory of reliance or
 10 Defendants’ Comcast argument on damages—the class would not have been
 11 certified unless Lead Plaintiff prevailed on appeal. ¶ 86.
 12         Furthermore, Rule 23 provides that a class certification order may be altered
 13 or amended any time before a decision on the merits. Thus, in any class action suit,
 14 there is always a risk that a class will be modified or decertified prior to a decision
 15 on the merits. See, e.g., In re Omnivision Tech., Inc., 559 F. Supp. 2d 1036, 1041
 16 (N.D. Cal. 2008) (even if a class is certified, “there is no guarantee the certification
 17 would survive through trial, as Defendants might have sought decertification or
 18 modification of the class”).     Thus, the risk of obtaining and maintaining class
 19 certification supports approval of the Settlement in this case.
 20               3.     The Amount Obtained in the Settlement Supports Approval
 21         The $25 million Settlement constitutes a meaningful percentage of the
 22 maximum possible recovery for the Settlement Class, especially taking into account
 23 the uncertainty, risks, and costs associated with any attempt to obtain a greater
 24 amount. “It is well-settled law that a cash settlement amounting to only a fraction of
 25 the potential recovery does not per se render the settlement inadequate or unfair.” In
 26 re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459 (9th Cir. 2000). Moreover, a
 27 settlement is “not to be judged against a hypothetical or speculative measure of what
 28
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL         Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              13
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 20 of 28 Page ID
                                 #:3473



  1 might have been achieved by the negotiators.” Officers for Justice v. Civil Serv.
  2 Comm’n, 688 F.2d 615, 625 (9th Cir. 1982).
  3        Here, as this Court preliminarily determined in its Preliminary Approval
  4 Order, the Settlement Amount—$25 million in cash—is within the range of
  5 reasonableness under the circumstances so as to warrant approval of the Settlement.
  6 D.E. 121 at 8. Lead Plaintiff’s damages expert estimates that if Lead Plaintiff had
  7 fully prevailed in each of his claims at both summary judgment and after a jury trial,
  8 and if the Court and jury accepted Lead Plaintiff’s damages theory, including proof
  9 of loss causation as to each of the stock price drop dates alleged in this case—i.e.,
 10 Lead Plaintiff’s best case scenario, the total maximum damages would be $428.2
 11 million. Thus, the $25 million Settlement Amount represents approximately 5.8%
 12 of the total maximum damages potentially available in this Action. ¶ 89.
 13        In comparison, the median recovery in securities class actions in 2018 was
 14 approximately 2.6% of estimated damages, and the median recovery in securities
 15 class actions from 1996 through 2018 was 1.8% of estimated damages ranging
 16 between $400-$599 million. See Ex. 4 (Stefan Boettrich and Svetlana Starykh,
 17 Recent Trends in Securities Class Action Litigation: 2018 Full-Year Review (NERA
 18 Jan. 29, 2019)) at p. 36, Fig. 28 and p. 35, Fig. 27; see also In re LJ Int’l Inc. Sec.
 19 Litig., 2009 WL 10669955, at *4 (C.D. Cal. Oct. 19, 2009) (approving securities
 20 fraud class action settlement where recovery was 4.5% of maximum damages).
 21        Moreover, as discussed supra in Section IV.C.2, Lead Plaintiff and Lead
 22 Counsel were extremely cognizant of the risk that the Court could accept
 23 Defendants’ likely loss causation arguments, which would substantially diminish the
 24 maximum recoverable damages available to the Settlement Class to between $17
 25 million and $30.5 million.       Under this scenario, the $25 million Settlement
 26 represents between 82% and 147% of recoverable damages. ¶ 90. When viewed in
 27 this context and in light of these substantial risks, the recovery is an extremely
 28 favorable result for the Settlement Class.
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              14
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 21 of 28 Page ID
                                 #:3474



  1               4.    The Complexity, Expense, and Likely Duration of Litigation
  2        Here, continuing litigation through the conclusion of fact and expert
  3 discovery, the class certification decision, summary judgment, trial, and appeals
  4 would have been very expensive and would have delayed Settlement Class
  5 Members’ recovery, if any, for many years.8 See Aarons v. BMW of N. Am., LLC,
  6 2014 WL 4090564, at *11 (C.D. Cal. Apr. 29, 2014). Regardless of the certainty or
  7 uncertainty of the ultimate outcome, there is no question that further litigation
  8 against the Defendants would likely have been expensive, complex, and protracted.
  9 See, e.g., Nobles v. MBNA Corp., 2009 WL 1854965, at *2 (N.D. Cal. June 29,
 10 2009) (finding a proposed settlement proper “given the inherent difficulty of
 11 prevailing in class action litigation”); Heritage Bond, 2005 WL 1594403, at *6
 12 (class actions have a well-deserved reputation as being the most complex).
 13        The present value of a certain recovery now, as opposed to the mere chance
 14 for a greater one years later, supports approval of this Settlement that eliminates the
 15 expense and delay of continued litigation and the risk that the Settlement Class
 16 could receive little or no recovery. Consequently, this factor supports approval of
 17 the Settlement.
 18               5.    Other Factors Established by Rule 23(e)(2)(C) Support Final
                        Approval
 19
 20        Under Rule 23(e)(2)(C), courts also must consider whether the relief provided
 21 for the class is adequate in light of “the effectiveness of any proposed method of
 22 distributing relief to the class, including the method of processing class-member
 23 claims,” “the terms of any proposed award of attorneys’ fees, including timing of
 24
      8
 25   Though only a few securities class actions have gone to trial, the time between
    verdict and final judgment has been up to seven years. See e.g., Vivendi Universal,
 26 S.A. Sec. Litig., Case No. 02-cv-5571-RJH-HBP, Verdict Form, D.E. 998 (S.D.N.Y.
 27 Feb. 2, 2010) (jury verdict issued on Jan. 29, 2010) & Final Judgment Approving
    Class Action Settlement of All Remaining Claims, D.E. 1317 (S.D.N.Y. May 9,
 28 2017) (Ex. 12).
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              15
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 22 of 28 Page ID
                                 #:3475



  1 payment,” and “any agreement required to be identified under Rule 23(e)(2).” Fed.
  2 R. Civ. P. 23(e)(2)(C)(ii)-(iv).    Each of these factors support the Settlement’s
  3 approval or is neutral and thus do not suggest any basis for concluding the
  4 Settlement is inadequate.
  5        First, the method for processing Settlement Class Members’ claims and
  6 distributing relief to eligible claimants includes well-established, effective
  7 procedures for processing claims submitted by potential Settlement Class Members
  8 and efficiently distributing the Net Settlement Fund.             Here, JND Legal
  9 Administration (“JND”), the Court-approved Claims Administrator, will process
 10 claims under the guidance of Lead Counsel, allow claimants an opportunity to cure
 11 any deficiencies in their claims or request the Court to review a denial of their
 12 claims, and, lastly, mail or wire Authorized Claimants their pro rata share of the Net
 13 Settlement Fund (per the Plan of Allocation), after Court-approval.9             Claims
 14 processing like the method proposed here is standard in securities class action
 15 settlements as it has been long found to be effective, as well as necessary insofar as
 16 neither Lead Plaintiff nor Defendants possess the individual investor trading data
 17 required for a claims-free process to distribute the Net Settlement Fund. See New
 18 York State Teachers’ Ret. Sys. v. Gen. Motors Co., 315 F.R.D. 233-34, 245 (E.D.
 19 Mich. 2016) (approving settlement with a nearly identical distribution process).
 20        Second, as discussed in the accompanying Fee and Expense Application,
 21 Lead Counsel is applying for a percentage of the common fund fee award to
 22 compensate them for the services they have rendered on behalf of the Settlement
 23 Class. The proposed attorneys’ fees of 25% of the Settlement Fund (which, by
 24 definition, includes interest earned on the Settlement Amount) is reasonable in light
 25 of the work performed and the results obtained. More importantly, approval of the
 26
      9
 27  This is not a claims-made settlement. If the Settlement is approved, Defendants
    will not have any right to the return of a portion of the Settlement based on the
 28 number or value of the claims submitted. See Stipulation ¶ 15.
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL       Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              16
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 23 of 28 Page ID
                                 #:3476



  1 requested attorneys’ fees is separate from approval of the Settlement, and the
  2 Settlement may not be terminated based on any ruling with respect to attorneys’
  3 fees. See Stipulation ¶ 18.
  4         Third, in accordance with Rule 23(e)(2)(C)(iv), and as Lead Plaintiff noted in
  5 his preliminary approval papers, the Parties entered into a confidential agreement
  6 which establishes certain conditions under which Defendants may terminate the
  7 Settlement if Settlement Class Members, who collectively purchased a specific
  8 number of shares of PPG common stock, request exclusion (or “opt out”) from the
  9 Settlement. This type of agreement is standard in securities class action settlements
 10 and has no negative impact on the fairness of the Settlement. See, e.g., In re Carrier
 11 IQ, Inc., Consumer Privacy Litig., 2016 WL 4474366, at *5 (N.D. Cal. Aug. 25,
 12 2016) (observing that such “opt-out deals are not uncommon as they are designed to
 13 ensure that an objector cannot try to hijack a settlement in his or her own self-
 14 interest,” and granting final approval of class action settlement).
 15         D.     The Settlement Treats Class Members Equitably Relative to Each
                   Other
 16
 17         Rule 23(e)(2)(D) requires courts to evaluate whether the settlement treats
 18 class members equitable relative to one another. Fed. R. Civ. P. 23(e)(2)(D). Under
 19 the proposed Plan of Allocation, each Authorized Claimant will receive his, her, or
 20 its pro rata share of the Net Settlement Fund. Specifically, an Authorized
 21 Claimant’s pro rata share shall be the Authorized Claimant’s Recognized Claim
 22 divided by the total of Recognized Claims of all Authorized Claimants, multiplied
 23 by the total amount in the Net Settlement Fund. ¶ 103. Lead Plaintiff will receive
 24 the same level of pro rata recovery, based on his Recognized Claim as calculated by
 25 the Plan of Allocation, as all other similarly situated Settlement Class Members.
 26         E.     The Positive Reaction of the Settlement Class Supports Settlement
                   Approval
 27
            Though not included in Rule 23(e)(2), the reaction of the Settlement Class is
 28
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              17
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 24 of 28 Page ID
                                 #:3477



  1 also a significant factor in assessing its fairness and adequacy. Hanlon, 150 F.3d at
  2 1026. “[T]he absence of a large number of objections to a proposed class action
  3 settlement raises a strong presumption that the terms of a proposed class action
  4 settlement are favorable to class members.” Omnivision, 559 F. Supp. 2d at 1043.
  5         Here, in accordance with the Court’s Preliminary Approval Order, 271,555
  6 copies of the Notice Packet were sent to potential Settlement Class Members and
  7 nominees, and the Summary Notice was published both in the national edition of
  8 Investor’s Business Daily and transmitted over the PR Newswire on August 19,
  9 2019. See Ex. 3 (“Ewashko Decl.”) ¶¶ 12-13. JND also established a dedicated
 10 website,     www.PPGIndustriesSecuritiesLitigation.com,       to    provide     potential
 11 Settlement Class Members with information concerning the Settlement and access
 12 downloadable copies of the Notice and Claim Form, as well as copies of the
 13 Stipulation, Preliminary Approval Order, and the Amended Complaint. Id. ¶ 15.
 14 The website was operational beginning on August 5, 2019. Id. The website also
 15 lists the exclusion, objection, and claim filing deadlines, as well as the date and time
 16 of the Court’s Settlement Hearing. As of September 11, 2019, there have been no
 17 objections and only 11 requests for exclusion have been received (4 of which are
 18 valid and would have otherwise been Settlement Class Members). ¶ 98; Ewashko
 19 Decl. ¶ 17 & Ex. C thereto.
 20         As provided in the Preliminary Approval Order, Lead Plaintiff will file reply
 21 papers in support of the Settlement on October 7, 2019, after the deadline for
 22 requesting exclusions or objecting has passed. Lead Plaintiff’s reply papers will
 23 address any requests for exclusion and objections received and/or filed.10
 24                                      *      *     *
 25         As discussed in detail above, each of the Rule 23(e)(2) and Hanlon factors
 26 support a finding that the Settlement is fair, reasonable, and adequate.            Final
 27
      10
      Lead Plaintiff will submit an updated [Proposed] Judgment Approving Class
 28 Action Settlement, which will include the final list of requests for exclusion.
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL        Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              18
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 25 of 28 Page ID
                                 #:3478



  1 approval is, therefore, appropriate.
  2 V.     THE PLAN OF ALLOCATION IS FAIR, REASONABLE, AND
           ADEQUATE
  3
  4        In the Preliminary Approval Order, the Court preliminarily approved the Plan
  5 of Allocation. Lead Plaintiff now requests final approval of the Plan of Allocation.
  6 A plan of allocation in a class action “is governed by the same standards of review
  7 applicable to approval of the settlement as a whole: the plan must be fair,
  8 reasonable, and adequate.” Omnivision, 559 F. Supp. 2d at 1045.
  9        The Plan of Allocation, as detailed in ¶¶ 99-106 of the Glancy Declaration,
 10 and set forth in the Notice (Ex. 3-A (Notice ¶¶ 49-67)), is based on an out-of-pocket
 11 theory of damages consistent with Section 10(b) of the Exchange Act, and reflects
 12 an assessment of the damages that Lead Plaintiff contends could have been
 13 recovered under the theories of liability asserted in the Action. More specifically,
 14 the Plan of Allocation reflects, and is based on, Lead Plaintiff’s allegation that the
 15 price of PPG common stock was artificially inflated during the Settlement Class
 16 Period, due to Defendants’ alleged materially false and misleading statements and
 17 omissions. The Plan of Allocation is based on the premise that the decreases in the
 18 price of PPG common stock that followed the alleged corrective disclosures that
 19 occurred on April 19, 2018 and May 10, 2018 may be used to measure the alleged
 20 artificial inflation in the price of PPG common stock prior to these disclosures.
 21 ¶ 102; Notice ¶ 52. An individual Claimant’s recovery under the Plan of Allocation
 22 will depend on a number of factors, including how many shares of PPG common
 23 stock the Claimant purchased, acquired, or sold during the Settlement Class Period,
 24 when that Claimant bought, acquired, or sold the shares, and the number of valid
 25 claims filed by other Claimants.
 26        Lead Plaintiff and Lead Counsel believe that the proposed Plan of Allocation
 27 will result in a fair and equitable distribution of the Net Settlement Fund among
 28 Settlement Class Members attributable to the conduct alleged in the AC. ¶ 106. To
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL       Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              19
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 26 of 28 Page ID
                                 #:3479



  1 date, no objections to the Plan of Allocation have been filed on this Court’s docket.
  2 ¶ 107. For these reasons, Lead Plaintiff respectfully requests that the Court approve
  3 the proposed Plan of Allocation.
  4 VI.    THE SETTLEMENT CLASS SHOULD BE FINALLY CERTIFIED
  5        For all the reasons stated in the Preliminary Approval Order and Lead
  6 Plaintiff’s Unopposed Motion for Preliminary Approval of Settlement, Lead
  7 Plaintiff respectfully requests that the Court grant final certification of the
  8 Settlement Class under Rules 23(a) and (b)(3). D.E. 121 at 3-5; D.E. 119 at 16-20.
  9 VII. NOTICE TO THE SETTLEMENT CLASS SATISFIED                                      THE
 10      REQUIREMENTS OF RULE 23 AND DUE PROCESS
 11        For any class certified under Rule 23(b)(3), due process and Rule 23 require
 12 that class members be given “the best notice practicable under the circumstances,
 13 including individual notice to all members who can be identified through reasonable
 14 effort.”   Fed. R. Civ. P. 23(c)(2)(B).     The Notice provides all the necessary
 15 information required by Rule 23(c)(2)(B) and satisfies the requirements of the
 16 PSLRA, 15 U.S.C. § 78u-4(a)(7). This Court has already found that the proposed
 17 notice program is adequate and sufficient (see D.E. 121 at 6-7). Lead Counsel and
 18 JND carried out the notice program as proposed. In sum, the notice program
 19 detailed in ¶¶ 92-98 of the Glancy aDeclaration and the Ewashko Declaration ¶¶ 2-
 20 13 fairly apprises Settlement Class Members of their rights with respect to the
 21 Settlement, and is the best notice practicable under the circumstances.
 22 VIII. CONCLUSION
 23        For the reasons stated in this memorandum and in the Glancy Declaration,
 24 Lead Plaintiff respectfully requests that the Court grant final approval of the
 25 proposed Settlement and approve the proposed Plan of Allocation.
 26
 27
 28
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL       Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              20
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 27 of 28 Page ID
                                 #:3480



  1 Dated: September 16, 2019            GLANCY PRONGAY & MURRAY LLP
  2
  3                                      By: s/ Lionel Z. Glancy
                                         Lionel Z. Glancy
  4
                                         Peter A. Binkow
  5                                      Robert V. Prongay
                                         Jason L. Krajcer
  6
                                         Leanne H. Solish
  7                                      1925 Century Park East, Suite 2100
                                         Los Angeles, CA 90067
  8
                                         Telephone: (310) 201-9150
  9                                      Facsimile: (310) 201-9160
 10                                      Email: lglancy@glancylaw.com

 11                                      Lead Counsel for Lead Plaintiff
 12                                      and the Settlement Class

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL    Case No. 2:18-CV-04231-RGK-JEM
      OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
                                              21
Case 2:18-cv-04231-RGK-JEM Document 123 Filed 09/16/19 Page 28 of 28 Page ID
                                 #:3481



  1               PROOF OF SERVICE BY ELECTRONIC POSTING
  2        I, the undersigned say:
  3        I am not a party to the above case, and am over eighteen years old. On
  4 September 16, 2019, I served true and correct copies of the foregoing document, by

  5 posting the document electronically to the ECF website of the United States District

  6 Court for the Central District of California, for receipt electronically by the parties

  7 listed on the Court’s Service List.

  8        I affirm under penalty of perjury under the laws of the United States of America
  9 that the foregoing is true and correct. Executed on September 16, 2019, at Los

 10 Angeles, California.

 11

 12                                               s/ Lionel Z. Glancy
 13
                                                  Lionel Z. Glancy

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
